Citation Nr: 1236150	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  11-27 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for anal stricture with impairment of sphincter control, currently rated as 10 percent disabling. 

2.  Entitlement to an increased compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1955. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in August 2012. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's service-connected anal stricture with impairment of sphincter control has been manifested by occasional involuntary bowel movements necessitating wearing of a pad.

2.  Throughout the period of the claim, the Veteran's service-connected hemorrhoids have been manifested by mild or moderate external hemorrhoidal tags. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for anal stricture with impairment of sphincter control are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7332 (2011).

2.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice by correspondence sent in July 2010, prior to the initial adjudication of the claims in September 2010. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The Veteran has not identified any pertinent, available evidence that remains outstanding.  The RO arranged for the appropriate VA examination in 2011.  The Veteran provided testimony at an August 2012 travel Board hearing.  Evidentiary development is complete. 

Accordingly, the Board will address the merits of the claims. 

II.  General Law and Regulations 

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A.  Anal Stricture with Impairment of Sphincter Control

The Veteran is currently assigned a 10 percent rating for anal stricture with impairment of sphincter control.  Diagnostic Code 7332 provides a 10 percent rating for constant slight or occasional moderate leakage.  A 30 percent rating is warranted if there are occasional involuntary bowel movements necessitating wearing of a pad.  A 60 percent evaluation is warranted if there are extensive leakage and fairly frequent involuntary bowel movements.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Historically, a December 1997 rating decision (in pertinent part) granted entitlement to compensation under 38 U.S.C.A. § 1151 for anal stricture on the basis that this disability was shown to have resulted from a 1995 colonoscopy performed at a VA facility.  

VA outpatient treatment reports dated in December 2009 note that the Veteran has had "fecal seepage at times with irritation."  Examination revealed that the anal area was slightly irritated.

In May 2010 the Veteran submitted a claim for increased (greater than 10 percent) rating.  He stated that he was losing two or more hours of work each day in order to clean himself after soiling his undergarments.  

A February 2011 VA examination report notes the Veteran's complaints of decreased bowel control approximately every two weeks.  He denied using any type of commercial pad; rather, he makes his own pads out of toilet paper.  He stated that he experiences occasional episodes of seepage and the rectal area requires frequent cleaning.  On examination revealed decreased tone at the anus.  There was no fecal soilage.   

During the August 2012 travel Board hearing the Veteran testified that he uses toilet paper to makes his own pads rather than using commercial pads.  After working (as a farmer) for two hours he changes the toilet paper pad, and this usually works to stop the seepage for the rest of the day.  

In this case, the veteran experiences occasional involuntary bowel movements, about once every two weeks.  See February 2011 VA examination report.  He does not wear commercial protective undergarments, but instead makes his own pads out of toilet paper, which suffices.  Based on the medical evidence and on the Veteran's descriptions of his symptoms, the Board finds that the criteria for a 30 percent rating are met.  

The Board has considered whether a rating higher than 30 percent is warranted.  However, a 60 percent rating requires evidence of extensive leakage and fairly frequent involuntary bowel movements.  Based on the Veteran's descriptions, this does not appear to be the case.  

In sum, the Board finds that, although the criteria for a 30 percent rating are met, a rating higher than 30 percent is not in order. 

B.  Hemorrhoids

The Veteran is currently assigned a noncompensable rating for hemorrhoids.  Diagnostic Code 7336 provides a noncompensable rating for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Historically, a December 1997 rating decision (in pertinent part) granted entitlement to service connection for hemorrhoids.  

A December 2009 VA outpatient treatment report notes that examination revealed no external hemorrhoids and no bleeding.

In May 2010 the Veteran submitted a claim for increased (compensable) rating.  

A February 2011 VA examination report notes the Veteran's complaints of frequent anal itching.  He reported using hemorrhoidal suppositories and zinc oxide ointment.  He denied any recent episodes of bleeding.  Examination revealed multiple small external hemorrhoidal tags around the entire anus.  No bleeding was noted.  No internal hemorrhoids were palpated.

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected hemorrhoids as the evidence shows no more than mild or moderate hemorrhoids.  In this regard, the Board notes that at no point during the appeal period has the evidence shown large thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  Further, there has been no evidence of hemorrhoids with persistent bleeding, secondary anemia, or fissures. 

For all the foregoing reasons, the Veteran's claim for an increased rating for hemorrhoids must be denied.  The Board has considered staged ratings, under Hart, supra, but concludes that they are not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert, supra.

C.  Extra-Schedular Consideration 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the manifestations of both disabilities are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order. 


ORDER

Entitlement to a 30 percent rating for anal stricture with impairment of sphincter control is granted, subject to the criteria applicable to the payment of monetary benefits. 

Entitlement to a compensable rating for hemorrhoids is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


